
	
		II
		110th CONGRESS
		1st Session
		S. 1033
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 29, 2007
			Mr. Lieberman (for
			 himself and Mr. Brownback) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To assist in the conservation of rare
		  felids and rare canids by supporting and providing financial resources for the
		  conservation programs of nations within the range of rare felid and rare canid
		  populations and projects of persons with demonstrated expertise in the
		  conservation of rare felid and rare canid populations.
	
	
		1.Short titleThis Act may be cited as the
			 Great Cats and Rare Canids Act of
			 2007.
		2.FindingsCongress finds the following:
			(1)Many wild populations of felids and canids,
			 once considered common, are in decline, and many have declined to the point
			 that their long-term survival in the wild is in serious jeopardy.
			(2)Of the 37 wild felid species worldwide, all
			 are currently recognized as species in need of protection under the IUCN Red
			 List, the lists of species in CITES appendices I, II, and III, or the
			 Endangered Species Act of 1973. Of the 35 wild canid species worldwide, nearly
			 50 percent are recognized as in need of such protection.
			(3)In addition to their intrinsic value,
			 felids and canids are important aesthetic, economic, and ecological global
			 resources that need to be conserved.
			(4)Large felids and canids are considered both
			 umbrella and indicator species. Healthy populations of these species act as an
			 important indicator of the integrity of entire ecosystems and, because they
			 require large wild spaces to persist, benefit entire ecosystems and a large
			 number of other species. Measures taken to benefit these keystone species will
			 ultimately benefit a great number of other species.
			(5)Rare felids and rare canids face an array
			 of threats, including loss of habitat and natural prey, intentional and
			 unintentional takings by humans, disease transmission, and a vast number of
			 other threats. These threats need to be addressed in a coordinated
			 fashion.
			(6)Conservation of rare felid and rare canid
			 populations requires global commitment. Adequate funding for conservation is
			 sorely lacking, and many range countries for those species do not have adequate
			 infrastructure to protect species of concern. Those countries that do provide
			 assistance to threatened populations need further assistance in implementing
			 effective conservation strategies.
			(7)In particular, in developing nations with
			 limited resources, poverty, population growth, and habitat loss all present
			 significant challenges to conservation of rare felids and rare canids.
			(8)Although some protections and initiatives
			 exist to conserve rare felid and rare canid populations and their habitat,
			 those efforts can be significantly strengthened and enhanced by increased
			 coordination and the infusion of targeted funding to benefit species of
			 concern.
			3.PurposesThe purposes of this Act are to provide
			 financial resources and to foster international cooperation—
			(1)to restore and perpetuate healthy
			 populations of rare felids and rare canids in the wild; and
			(2)to assist in the conservation of rare felid
			 and rare canid populations worldwide.
			4.DefinitionsIn this Act:
			(1)CITESThe term CITES means the
			 Convention on International Trade in Endangered Species of Wild Fauna and
			 Flora, done at Washington March 3, 1973 (27 UST 1087; TIAS 8249), including its
			 appendices.
			(2)ConservationThe term
			 conservation—
				(A)means the methods and procedures necessary
			 to bring a species of rare felid or rare canid to the point at which there are
			 sufficient populations in the wild to ensure the long-term viability of the
			 species;
				(B)includes all activities associated with
			 protection and management of a rare felid or rare canid population,
			 including—
					(i)maintenance, management, protection, and
			 restoration of rare felid or rare canid habitat;
					(ii)research and monitoring;
					(iii)law enforcement;
					(iv)community outreach and education;
					(v)conflict resolution initiatives; and
					(vi)strengthening the capacity of local
			 communities, governmental agencies, nongovernmental organizations and other
			 institutions to implement conservation programs.
					(3)FundThe term Fund means the
			 Great Cats and Rare Canids Conservation Fund established by section 6.
			(4)IUCN red listThe term IUCN Red List means
			 the Red List of Threatened Species Maintained by the World Conservation
			 Union.
			(5)Rare canidThe term rare canid—
				(A)means any canid species, subspecies, or
			 population that—
					(i)is not native to the area comprised of the
			 United States and Canada; and
					(ii)is included in the IUCN Red List, Appendix
			 I, II, or III of CITES, or any list published under section 4(c) of the
			 Endangered Species Act of 1973 (16 U.S.C. 1532(c)); and
					(B)includes such a subspecies or population of
			 dhole (Cuon alpinus), gray wolf (Canis lupus), Ethiopian wolf (Canis simensis),
			 bush dog (Speothos venaticus), African wild dog (Lycaon pictus), or maned wolf
			 (Chrysocyon brachyurus).
				(6)Rare felidThe term rare felid—
				(A)subject to subparagraph (C), means any
			 felid species, subspecies, or population that—
					(i)is not native to the area comprised of the
			 United States and Canada; and
					(ii)is included in the IUCN Red List, Appendix
			 I, II, or III of CITES, or any list published under section 4(c) of the
			 Endangered Species Act of 1973 (16 U.S.C. 1532(c));
					(B)includes such a subspecies or population of
			 lion (Panthera leo), leopard (Panthera pardus), jaguar (Panthera onca), snow
			 leopard (Uncia uncia), clouded leopard (Neofelis nebulosa), cheetah (Acinonyx
			 jubatus), or Iberian lynx (Lynx pardina); and
				(C)does not include any tiger (Panthera
			 tigris).
				(7)SecretaryThe term Secretary refers to
			 the Secretary of the Interior.
			5.Financial assistance
			(a)In GeneralSubject to the availability of funds and in
			 consultation with other appropriate Federal officials, the Secretary shall use
			 amounts in the Fund to provide financial assistance for projects for the
			 conservation of rare felid and rare canids for which project proposals are
			 approved by the Secretary in accordance with this section.
			(b)Project Proposals
				(1)Eligible applicantsA proposal for a project for the
			 conservation of rare felid and canids may be submitted to the Secretary
			 by—
					(A)any wildlife management authority of a
			 country that has within its boundaries any part of the range of a rare felid or
			 rare canid species, respectively; and
					(B)any person or group with the demonstrated
			 expertise required for the conservation in the wild of rare felids or rare
			 canids, respectively.
					(2)Project proposalsTo be considered for financial assistance
			 for a project under this Act, an applicant shall submit a project proposal that
			 includes—
					(A)a concise statement of the purposes of the
			 project;
					(B)the name of the individual responsible for
			 conducting the project;
					(C)a description of the qualifications of the
			 individuals who will conduct the project;
					(D)a concise description of—
						(i)methods for project implementation and
			 outcome assessment;
						(ii)staffing for the project;
						(iii)the logistics of the project; and
						(iv)community involvement in the
			 project;
						(E)an estimate of funds and time required to
			 complete the project;
					(F)evidence of support for the project by
			 appropriate governmental entities of the countries in which the project will be
			 conducted, if the Secretary determines that such support is required for the
			 success of the project;
					(G)information regarding the source and amount
			 of matching funding available for the project; and
					(H)any other information that the Secretary
			 considers to be necessary for evaluating the eligibility of the project for
			 funding under this Act.
					(c)Project Review and Approval
				(1)In generalThe Secretary shall—
					(A)not later than 30 days after receiving a
			 project proposal, provide a copy of the proposal to the appropriate Federal
			 officials; and
					(B)review each project proposal in a timely
			 manner to determine if the proposal meets the criteria specified in subsection
			 (d).
					(2)Consultation; approval or
			 disapprovalNot later than
			 180 days after receiving a project proposal, and subject to the availability of
			 funds, the Secretary, after consulting with other appropriate Federal
			 officials, shall—
					(A)ensure the proposal contains assurances
			 that the project will be implemented in consultation with relevant wildlife
			 management authorities and other appropriate government officials with
			 jurisdiction over the resources addressed by the project;
					(B)approve or disapprove the proposal;
			 and
					(C)provide written notification of the
			 approval or disapproval to the person who submitted the proposal, other
			 appropriate Federal officials, and each country within whose borders the
			 project will take place.
					(d)Criteria for ApprovalThe Secretary may approve a project
			 proposal under this section if the project will contribute to conservation of
			 rare felids or rare canids in the wild by assisting efforts to—
				(1)implement conservation programs;
				(2)address the conflicts between humans and
			 rare felids or rare canids, respectively, that arise from competition for the
			 same habitat or resources;
				(3)enhance compliance with CITES, the
			 Endangered Species Act of 1973, and other applicable laws that prohibit or
			 regulate the taking or trade of rare felids and rare canids or regulate the use
			 and management of rare felid and rare canid habitat;
				(4)develop sound scientific information on, or
			 methods for monitoring—
					(A)the condition and health of rare felid or
			 rare canid habitat;
					(B)rare felid or rare canid population numbers
			 and trends; and
					(C)the ecological characteristics and
			 requirements of populations of rare felids or rare canids for which there are
			 little or no data;
					(5)promote cooperative projects among
			 government entities, affected local communities, nongovernmental organizations,
			 and other persons in the private sector; or
				(6)funds will not be appropriated for the
			 purchase or lease of lands to be used as suitable habitat for felids or
			 canids.
				(e)Project SustainabilityIn approving project proposals under this
			 section, the Secretary shall give preference to conservation projects that are
			 designed to ensure effective, long-term conservation of rare felids and rare
			 canids and their habitats.
			(f)Matching
			 FundsIn determining whether
			 to approve project proposals under this section, the Secretary shall give
			 preference to projects for which there exists some measure of matching
			 funds.
			(g)Project Reporting
				(1)In generalEach person that receives assistance under
			 this section for a project shall submit to the Secretary periodic reports (at
			 such intervals as the Secretary considers necessary) that include all
			 information that the Secretary, after consultation with other appropriate
			 government officials, determines is necessary to evaluate the progress and
			 success of the project for the purposes of ensuring positive results, assessing
			 problems, and fostering improvements.
				(2)Availability to the publicReports under paragraph (1), and any other
			 documents relating to projects for which financial assistance is provided under
			 this Act, shall be made available to the public.
				(h)Limitations on Use for Captive Breeding or
			 DisplayAmounts provided as a
			 grant under this Act—
				(1)may not be used for captive breeding or
			 display of rare felids and rare canids other than captive breeding for release
			 into the wild; and
				(2)may be used for captive breeding of a
			 species for release into the wild only if no other conservation method for the
			 species is biologically feasible.
				(i)Limitation on Assistance for Certain
			 SpeciesOf amounts available
			 for a fiscal year for providing financial assistance under this section, the
			 Secretary may not use more than 25 percent to provide assistance for projects
			 that target rare canid and rare felid species that are not listed in paragraph
			 (5)(B) or (6)(B), respectively, of section 4.
			(j)Advisory Group
				(1)In generalTo assist in carrying out this Act, the
			 Secretary may convene an advisory group consisting of individuals representing
			 public and private organizations actively involved in the conservation of
			 felids and canids.
				(2)Public participation
					(A)MeetingsThe advisory group shall—
						(i)ensure that each meeting of the advisory
			 group is open to the public; and
						(ii)provide, at each meeting, an opportunity
			 for interested persons to present oral or written statements concerning items
			 on the agenda.
						(B)NoticeThe Secretary shall provide to the public
			 timely notice of each meeting of the advisory group, including the meeting
			 agenda.
					(C)MinutesMinutes of each meeting of the advisory
			 group shall be kept by the Secretary and shall be made available to the
			 public.
					(3)Exemption from Federal Advisory Committee
			 ActThe Federal Advisory
			 Committee Act (5 U.S.C. App.) shall not apply to the advisory group.
				6.Great Cats and Rare Canids Conservation
			 Fund
			(a)EstablishmentThere is established, in the Multinational
			 Species Conservation Fund established in title I of the Department of the
			 Interior and Related Agencies Appropriations Act, 1999 under the heading
			 MULTINATIONAL SPECIES CONSERVATION FUND, a separate account to
			 be known as the Great Cats and Rare Canids Conservation Fund,
			 consisting of—
				(1)amounts transferred to the Secretary of the
			 Treasury for deposit into such account under subsection (e);
				(2)amounts appropriated to such account under
			 section 7; and
				(3)any interest earned on investment of
			 amounts in the account under subsection (c).
				(b)Expenditures From Fund
				(1)In generalSubject to paragraph (2), upon request by
			 the Secretary, the Secretary of the Treasury shall transfer from the Fund to
			 the Secretary, without further appropriation, such amounts as the Secretary
			 determines are necessary to provide assistance under section 4.
				(2)Administrative expensesOf the amounts in the Fund available for
			 each fiscal year, the Secretary may expend not more than three percent, or up
			 to $100,000, whichever is greater, to pay the administrative expenses necessary
			 to carry out this Act.
				(c)Investment of Amounts
				(1)In generalThe Secretary of the Treasury shall invest
			 such portion of the Fund as is not, in the judgment of the Secretary of the
			 Treasury, required to meet current withdrawals. Investments may be made only in
			 interest-bearing obligations of the United States.
				(2)Acquisition of obligationsFor the purpose of investments under
			 paragraph (1), obligations may be acquired—
					(A)on original issue at the issue price;
			 or
					(B)by purchase of outstanding obligations at
			 the market price.
					(3)Sale of obligationsAny obligation acquired by the Fund may be
			 sold by the Secretary of the Treasury at the market price.
				(4)Credits to fundThe interest on, and the proceeds from the
			 sale or redemption of any obligations held in the Fund shall be credited to and
			 form a part of the Fund.
				(d)Transfers of Amounts
				(1)In generalThe amounts required to be transferred to
			 the Fund under this section shall be transferred at least monthly from the
			 general fund of the Treasury to the Fund on the basis of estimates made by the
			 Secretary of the Treasury.
				(2)AdjustmentsProper adjustment shall be made in amounts
			 subsequently transferred to the extent prior estimates were in excess of or
			 less than the amounts required to be transferred.
				(e)Acceptance and Use of
			 DonationsThe Secretary may
			 accept and use donations to provide assistance under section 4, and may make
			 public on the Internet website and in publications of the Department of the
			 Interior that the Secretary is authorized to accept and use such donations.
			 Amounts received by the Secretary in the form of such donations shall be
			 transferred to the Secretary of the Treasury for deposit into the Fund.
			7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Fund $5,000,000 for each of fiscal years
			 2008 through 2012 to carry out this Act.
		
